DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/30/2018.
This action is in response to arguments and/or amendments filed on 04/20/2022. In the current amendments, claims 1, 14 and 17 have been amended. Claims 1-25 are pending and have been examined. 


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant asserts that “In contrast, the spike message is received by the Synapse in Davies, any number of equal ARM CPUs in Wu, and a memristor synapse unit in Kim. The fundamentally different nature of these references also illustrates that there is no objective reason to combine these references. Consider the NxM memristive crossbar array to model connections between neurons in Kim vs. Wu's simple packet processing that merely adds a weight onto a packet. It is clear that Wu does not "load a synapse list header" that is "a header for a list of synapses as alleged in the Final Office Action. Moreover, it is clear that the direct access of the synaptic weights from the memory of Wu, that Wu is incompatible with the crossbar weight storage discussed in Kim. In fact, neither Kim nor Wu teach or suggest loading a header for a synapse list. The rejection fails to identify such a structure in the references.” (Remarks pg. 10)

Examiner’s response: 

The Examiner respectfully disagrees. Wu teaches loading synapse list header based on the spike indication as clearly evidence by pg. 283 left col and FIG. 4 illustrates spike information are carried using packet format[corresponds to spike header list] through packet switched. Kim and Wu are analogous art because they are both directed to spiking neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a reconfigurable digital neuromorphic process of Kim to include loading a synapse list header based on the spike indication of Wu in order to efficiently send spike information in packets format and reveals neuron’s identity easier as disclosed by Wu (pg. 283).

“The is no disclosure in the various references about a spike header list from which a target, a weight, or a delay is taken and added to a spike message as recited in the unamended independent claims. There is no disclosure of identifying one of several spike generators from a synapse header list as recited in the unamended independent claims. And there is no objective motivation to combine the various different technologies of Kim, Wu, and Davies in the manner represented in the rejection. For at least these reasons, the unamended claims should already have been allowed. The present amendments include additional subject matter not found in this myriad of incompatible references, that of parsing the synapse header list by a Synapse List Decoder.” (Remarks pg. 11)

Examiner’s response: 
The Examiner respectfully disagrees. First Kim teaches spike message include weight, or a delay for neuron population as evidence by pg. 38:4 where the synaptic weights among the N neurons are stored in memory. 
Wu then teaches loading synapse list header based on the spike indication as clearly evidence by pg. 283 left col and FIG. 4 illustrates spike information are carried using packet format[corresponds to spike header list] through packet switched. 
Regarding the arguments “The present amendments include additional subject matter not found in this myriad of incompatible references, that of parsing the synapse header list by a Synapse List Decoder”, Kim and Wu are analogous art because they are both directed to spiking neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a reconfigurable digital neuromorphic process of Kim to include loading a synapse list header based on the spike indication of Wu in order to efficiently send spike information in packets format and reveals neuron’s identity easier as disclosed by Wu (pg. 283). 
In addition, new reference Merolla has been introduced because the scope of the claim has changed due to the latest claim amendments. Merolla teaches parsing synapse header list by a Synapse List Decoder as evidence by FIG. 2 where the input spike/messages are parsed/analyze using decoder.  
Kim, Wu and Merolla are analogous art because they are all directed to spiking neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a reconfigurable digital neuromorphic process of Kim in view of Wu to include the row decoder of Merolla in order to efficiently choose a particular row to activate and the entire memory array as disclosed by Merolla (pg. 2 right col).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 10-14, 16-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. (“A Multicast Routing Scheme for a Universal Spiking Neural Network Architecture”, hereinafter: Wu) and further in view of Merolla et al. (“A Digital Neurosynaptic Core Using Embedded Crossbar Memory with 45pJ per Spike in 45nm”, hereinafter: Merolla).
Regarding claim 1 (Currently Amended)
Kim teaches a system for procedural neural network synaptic connection modes, (pg. 38:21 “For the configured two-layer character recognition chip, the index mapping of Figure 16 is used to identify each of these 256 neurons. The network connectivity matrix defined by the synaptic connections of the 256×256 memristive crossbar array is shown in Figure 16, where each dot represents the connection (i.e., a memristor conductance level greater than 0) between a pair of neurons.”) 
the system comprising: an axon processor to: (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”)
 receive a spike indication; (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
…
the portion of the spike message including a target, a weight, or a delay for a neuron population including those corresponding to the synapse list, (pg. 38:4 “The synapse unit consists of the proposed N×N memristive crossbar array, a column ADC, a flash ADC array, a read/write pulse generator and other interface circuits. The crossbar can represent a fully recurrent network topology and store N2 all possible synaptic weights among the N neurons.”)
Kim does not teach and load a synapse list header based on the spike indication, the synapse list header being a header for a list of synapses, elements in the list of synapses including synapse weights; and spike target generator circuitry to execute a generator function to produce a spike message for synapses in the synapse list, wherein the generator function is identified in the synapse list header from multiple generator functions, the generator function accepting a current synapse value as input to produce a portion of the spike message for a current synapse from an entry parsed from the synapse list from a Synapse List Decoder, the multiple generator functions applying to different neuron populations.
Wu teaches and load a synapse list header based on the spike indication, (pg. 283 left col “Figure 4 illustrates the packet format. The packet header contains 8 bits of control information, defining the packet type, a time stamp etc. The routing key contains the 32-bit identifier of the neuron that fired, which is the information used to route the packet. The 32-bit data payload is optional, and will not generally be used for modelling spiking neural networks.”)
the synapse list header being a header for a list of synapses, elements in the list of synapses including synapse weights; (pg. 4 left col “In VLSI systems, it is not practical to implement an equivalent level of physical connectivity so instead we use a logical encoding by sending the spikes in a packet format through a packetswitched NoC fabric [16]. The packet only carries information about which neuron is fired and when it fired. The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event-driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity.”)
and spike target generator circuitry to execute a generator function to produce a spike message for synapses in the synapse list, (pg. 283 left col “The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event-driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity.”)
wherein the generator function is identified in the synapse list header from multiple generator functions, (pg. 283 “In VLSI systems, it is not practical to implement an equivalent level of physical connectivity so instead we use a logical encoding by sending the spikes in a packet format through a packetswitched NoC fabric [16]. The packet only carries information about which neuron is fired and when it fired. The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity”)
Kim and Wu are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a reconfigurable digital neuromorphic process of Kim to include loading a synapse list header based on the spike indication of Wu in order to efficiently send spike information in packets format and reveals neuron’s identity easier as disclosed by Wu (pg. 283 “In VLSI systems, it is not practical to implement an equivalent level of physical connectivity so instead we use a logical encoding by sending the spikes in a packet format through a packetswitched NoC fabric [16]. The packet only carries information about which neuron is fired and when it fired. The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity”).
Kim in view of Wu does not teach the generator function accepting a current synapse value as input to produce a portion of the spike message for a current synapse from an entry parsed from the synapse list from a Synapse List Decoder, the multiple generator functions applying to different neuron populations.
Merolla teaches the generator function accepting a current synapse value as input to produce a portion of the spike message for a current synapse from an entry parsed from the synapse list from a Synapse List Decoder, (Examiner notes that “The core consists of axons, represented as rows; dendrites, represented as columns; synapses, represented as row–column junctions;” and FIG. 2 shows the input spikes/messages are parsed/analyze using decoder see FIG.2 and pg. 2 right col “Based on these considerations, we arrived at a block-level implementation of our neurosynaptic core that consists of an input decoder with 1024 axon circuits, a 1024 × 256 SRAM crossbar, 256 neurons, and an output encoder (Fig. 2).”)
…
the multiple generator functions applying to different neuron populations. (Pg. 2 right col “Based on these considerations, we arrived at a block-level implementation of our neurosynaptic core that consists of an input decoder with 1024 axon circuits, a 1024 × 256 SRAM crossbar, 256 neurons, and an output encoder (Fig. 2). Communication at the input and output of the core follows an address-event representation (AER), which encodes binary activity, such as A(t), by sending the locations of active elements via a multiplexed channel [4]. For each time step, the detailed operation of the core commences in two phases: the first phase implements the axon-driven component, and the second phase implements a time step synchronization.”)
Kim, Wu and Merolla are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a reconfigurable digital neuromorphic process of Kim in view of Wu to include the row decoder of Merolla in order to efficiently choose a particular row to activate and the entire memory array as disclosed by Merolla (pg. 2 right col “In the first phase, address-events are sent to the core one at a time, and these events are sequentially decoded to the appropriate axon block (e.g., axon 3 from Fig. 2). On receiving an event, the axon activates the SRAM’S row, which reads out all of the axon’s connections as well as its type. All the connections that exist (all the 1’s) are then sent to their respective neurons, which perform the appropriate membrane potential updates; the 0’s are ignored. After the completion of all the neuron updates, the axon block de-asserts its read, and is ready to process the next incoming address event; this continues until all address events for the current time step are serviced.”).
Regarding claim 14
Claim 14 recites precisely the method performed by the system of Claim 1, and is thus rejected based on the same ground as Claim 1.

Regarding claim 17
Claim 17 recites “At least one non-transitory machine readable medium including instructions to implement procedural neural network synaptic connection modes, the instructions, when executed by processing circuitry” to implement the method of claim 14.  As, Kim teaches a “reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks. The proposed architecture integrates an arbitrary number of N digital leaky integrate-and-fire (LIF) silicon neurons to mimic their biological counterparts and on-chip learning circuits to realize spike-timing-dependent plasticity (STDP) learning rules.” Claim 17 is rejected based on the same ground as claim 14.

Regarding claim 2
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim further teaches wherein the axon processor (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to communicate a spike message to a neuron. (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)

Regarding claim 8
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (Examiner interprets “generator function” as list of condition that specifies how/when a neuron fires and activating to fire neuron corresponds to generator function see pg. 38:20 section 3.5 “At each hardware time step in the neuron stage, through the column driver, a neuron element activates[corresponds to generator function] the corresponding column word line to access all its presynaptic weights. A R/W pulse generator, which contains N digital PWMs and is detailed in Section 4.1, produces parallel pulses for reading all the presynaptic weight values from the memristor cells in the corresponding column of the crossbar.”)
the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a temporal element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)
Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 23
Claim 23 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 10
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (pg. 38:10 “For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row.”)
the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a weight element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)
Regarding claim 25
Claim 25 recites analogous limitations to dependent claim 10 and therefore is rejected on the same ground as dependent claim 10. 

Regarding claim 11
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim further teaches wherein the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is packaged with the axon processor. (Examiner notes that Kim teaches axon within neuromorphic processor which corresponds to axon processor from neuromorphic architecture on FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)

Regarding claim 12
Kim in view of Wu with Merolla teaches the system of claim 11. 
Kim further teaches wherein the system includes neural processor clusters connected via an interconnect to the axon processor. (Examiner notes that Kim teaches neural processor within neuromorphic processor connected to axon processor from FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)

Regarding claim 13
Kim in view of Wu with Merolla teaches the system of claim 12. 
Kim further wherein the system includes a power supply to provide power to components of the system, the power supply including an interface to provide power via mains power or a battery. (pg. 38:16 section 5 “To demonstrate the application of the proposed digital neuromorphic processor architecture, a DNP with 256 silicon neurons, learning circuits and 64K synapses has been implemented. Except for the memristor nanodevices, the proposed neuromorphic processor is designed using a commercial 90-nm CMOS technology under a regular supply voltage of 1.2V [corresponds to main power]”)

Claims 3-4, 6-7, 15, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Merolla et al. and further in view of Nageswaran et al. (“Efficient Simulation of Large-Scale Spiking Neural Networks Using CUDA Graphics Processors”, hereinafter: Nageswaran). 
Regarding claim 3 
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim in view of Wu with Merolla does not teach wherein the current synapse value is a numerical value at an increment corresponding to a position of the current synapse in relation to other synapses in the synapse list. 
Nageswaran teaches wherein the current synapse value is a numerical value at an increment corresponding to a position of the current synapse in relation to other synapses in the synapse list. (Pg. 2148 right col “The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2). The synaptic connection for each neuron is sorted based on the delay to the destination neuron.” also see Figure 5: Synaptic connections with axonal delays (a) Connectivity graph for a simple network. Few synaptic numbers indicated near arrow head, (b) Neuron ids and the corresponding post-synaptic connections represented as (neuron id, synaptic number),)
Kim, Wu, Merolla and Nageswaran are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 18
Claim 18 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Kim in view of Wu with Merolla teaches the system of claim 1. 
Kim in view of Wu with Merolla does not teach wherein the generator function implements a spatial connection mode.  
Nageswaran teaches wherein the generator function implements a spatial connection mode. (Pg. 2148 section 5.3 “Each neuron has a unique neuron id, the number of postsynaptic connections, and a list of post-synaptic connections. Each synaptic connection is identified by the (neuron id, synapses id) pair. The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2).”)
Kim, Wu, Merolla and Nageswaran are analogous art because they are all directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 6
Kim in view of Wu with Merolla teaches the system of claim 4. 
Kim in view of Wu with Merolla does not teach wherein the generator function implements a sparse connection mode.  
Nageswaran teaches wherein the generator function implements a sparse connection mode. (Pg. 2147 right col “The memory used by various data structures in the simulator strongly influences the memory bandwidth and scale of SNN simulations. In our approach, we employ techniques that minimize memory usage by incorporating sparse connectivity and by using reduced Address-Event-Representation (AER) format for storing firing information (see Sections 5.4 and 5.3). Other compression techniques for eliminating redundancy can be applied to further reduce the memory usage”)
Kim, Wu, Merolla and Nageswaran are analogous art because they are all directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).

Regarding claim 21
Claim 21 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Regarding claim 7
Kim in view of Wu with Merolla teaches claim 4. 
Kim further teaches wherein the generator function implements a tiled connection mode. (Examiner notes that FIG. 1 shows croosbar array with pattern of connections[corresponds to tiled connection] under synaptic unit see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)
Kim, Merolla, Wu and Nageswaran are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 22
Claim 22 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Merolla et al. and further in view of Thomas et al. (“FPGA Accelerated Simulation of Biologically Plausible Spiking Neural Networks” hereinafter: Thomas). 
Regarding claim 5
Kim in view of Wu with Merolla teaches the system of claim 4. 
Kim in view of Wu with Merolla does not teach wherein the generator function implements an all-to-all spatial connection mode.  
Thomas teaches wherein the generator function implements an all-to-all spatial connection mode. (Examiner interprets an all-to-all spatial connection mode to be fully connected network see pg. 46 right col “we are dealing with relatively small (around 1000 neurons), dense networks. In particular we assume that the network is fully connected: every neuron has a synapse for every other neuron in the network. This means that a network with n neurons has n 2 synapses. Because the network is fully connected, the synapses can be described using a matrix W, which is an n×n matrix of real numbers, where W[i, j] describes the scaling applied to the output of neuron j before feeding it to the input of neuron i.”)
Kim, Wu, Merolla and Thomas are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Thomas to include a method or system for fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “a constant speed-up over real-time, independent of firing activity” for the purpose of modeling spiking neural network that allow researchers to observer the changes in network over long simulations quicker as disclosed by Thomas (pg. 45 right col “An architecture for simulating fully-connected spiking neural networks in FPGAs, which uses their fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator, providing a constant speed-up over real-time, independent of firing activity.”).
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Merolla et al. and further in view of Mohemmed et al. (“Training spiking neural networks to associate spatio-temporal input–output spike patterns” hereinafter: Mohemmed).
Regarding claim 9
Kim in view of Wu with Merolla teaches the system of claim 8. 
Kim in view of Wu with Merolla does not teach wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter and a random distribution of outputs across all possible synapse value parameters.  
Mohemmed teaches wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter (Examiner notes that arbitrary could mean random and the temporal element in Mohemmed is random[corresponds to arbitrary] see pg. 5 left col “Fig. 1 illustrates the functioning of the learning method. An output neuron is connected to three input neurons through three excitatory synapses with randomly initialized weights. For simplicity, each input sequence consists of a single spike only. However, the learning method can also deal with more than one spike per input neuron. The inputs t(f)i are visualized in Fig. 1A. In this example, we intend to train the output neuron to emit a single spike at a pre-defined time”)
and a random distribution of outputs across all possible synapse value parameters. (Pg. 7 left col section 4.1 “We employ 200 input neurons that stimulate the synapses of each output neuron. The spike trains for each input neuron are sampled from a uniform random distribution in the interval [0, 200] ms. For simplicity, we allow only a single spike for each input neuron. Each output neuron is fully connected to all the 200 input neurons with randomly initialized connection weights. The same training and testing patterns generated in [1] are utilized here so that comparison may be drawn. The training patterns comprise of five classes, each with 15 samples generated by adding a Gaussian jitter with a standard deviation of 3 ms to a randomly created base pattern”)
Cheng, Wu, Merolla and Mohemmed are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Merolla to incorporate the teaching of Mohemmed to include a supervised learning algorithm based on temporal coding to train a spiking neural network that associate input spatiotemporal spike patterns. 
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “temporal coding encodes the information in the exact timing of the spikes” for the purpose of simplifying and speeding the computation to achieve result faster as disclosed by Mohemmed (pg. 1 left col “the commonly used neural code in SNN is rate coding in which the information is encoded in the number of spikes over a small time window. Alternatively, the temporal coding encodes the information in the exact timing of the spikes. Information representation has an important role in simplifying and speeding the computation to achieve good results.”).
Regarding claim 24
Claim 24 recites analogous limitations to dependent claim 9 and therefore is rejected on the same ground as dependent claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barchi et al. (“An Efficient MPI Implementation for Multi-Core Neuromorphic Platforms”) teaches implementation of a standard MPI interface for parallel programming of neuromorphic multicore architectures. Barchi teaches payload with header see FIG. 3. 
Esser et al. (“Binding Sparse Spatiotemporal Patterns In Spiking Computation”) teaches a network of spiking neurons consisting of two reciprocally connected layers. Also it teaches selecting neuron dynamics and spike-timing dependent synaptic learning rules such that these feedforward and feedback views eventually converge to bind together the spatial extent of each pattern into a coherent, temporary assembly.
Ananthanarayanan et al. (US pat no. 8655813 B2) teaches Neuronal networks of electronic neurons interconnected via electronic synapses with Synaptic weight normalization. 
Yeo et al. (“Stochastic Implementation of the Activation Function for Artificial Neural Networks”) teaches circuit techniques for realizing four different types of AFs, such as the step, identity, rectified-linear unit (ReLU), and the sigmoid, based on stochastic computing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./     Examiner, Art Unit 2126                                                 

/BRIAN M SMITH/     Primary Examiner, Art Unit 2122